Citation Nr: 0613168	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from April 18, 2001 to 
June 14, 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In July 2001, the appellant filed a claim of entitlement to 
service connection for bipolar disorder, which was denied by 
the RO a September 24, 2001 rating decision.  On September 
23, 2002, the appellant filed a notice of disagreement, and 
the RO issued a statement of the case in March 2003.  In a 
May 2003 statement [VA Form 21-4138], the appellant requested 
that the case be "transfer[red] to Washington, D.C.", which 
the RO accepted as a substantive appeal to the Board.

In July 2004, the Board remanded the matter for additional 
evidentiary development and due process considerations.  A 
review of the record shows that the RO has complied with all 
remand instructions, to the extent possible given the 
appellant's failure to respond to VA's request for 
information.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2005, the RO issued a supplemental statement of 
the case (SSOC) which continued to deny the appellant's 
claim.  The claims folder has been returned to the Board for 
further appellate proceedings.



FINDINGS OF FACT

1.  In July 2001, March 2004, August 2004, and January 2005 
letters, the RO requested that the appellant provide 
additional information and evidence in support of her claim 
of service connection for bipolar disorder.  

2.  The appellant has not responded to any of the RO's 
repeated requests for evidence in support of her claim.  


CONCLUSION OF LAW

The appellant has abandoned her claim of entitlement to 
service connection for bipolar disorder and it is dismissed.  
38 C.F.R. § 3.158 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for bipolar disorder.  
She claims that she developed bipolar disorder during 
service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

In this case, a VCAA notice letter was sent to the appellant 
in July 2001, prior to the initial adjudication of her claim.  
The letter advised the appellant of the information and 
evidence necessary to substantiate the claim of service 
connection for bipolar disorder.  She was advised that VA 
would obtain military records and VA clinical records, while 
she should submit records of private medical treatment or 
complete authorization forms so that VA could request such 
records on her behalf.  The appellant was also advised that 
she should send additional evidence to VA and advise if she 
had already sent all the necessary evidence.  

The Board further observes that the RO provided additional 
VCAA notices to the appellant in March 2004, August 2004 and 
January 2005.  In these letters, the RO again informed the 
appellant of the information and evidence not of record that 
was necessary to substantiate her claim.  She was 
specifically asked to submit or identify records of post-
service medical treatment.  As set forth below, the appellant 
failed to respond to any of the RO's letters.  

Here, the Board notes that in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that a claim of entitlement 
to service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, element (1) is not at issue.  In addition, as 
discussed above, the veteran received appropriate VCAA notice 
as to elements (2) and (3).  With respect to elements (4) and 
(5), degree of disability and effective date, the Board finds 
that the RO's failure to notify the appellant of these 
elements is harmless error.  As set forth below, this claim 
has been dismissed pursuant to 38 C.F.R. § 3.158.  In light 
of the Board's decision, the questions of effective date and 
disability rating are moot.  

For the foregoing reasons, the Board finds that VA has no 
further duty to notify the appellant of the evidence needed 
to substantiate her claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, given her manifest lack of 
cooperation.  VA has obtained, and associated with the 
appellant's claims file, her service medical and personnel 
records.  

Significantly, VA has made numerous attempts to obtain 
records of post-service medical treatment, but has been 
unable to do so, given the appellant's failure to respond to 
requests for information.  Similarly, the RO attempted to 
obtain a medical examination in connection with this claim, 
but the appellant failed to report for the examination, 
without explanation.  See 38 C.F.R. § 3.655 (2005).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2005).

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Factual Background

The appellant's service medical and personnel records show 
that she was medically discharged from service due to bipolar 
disorder in June 2001, after service only two months.  A 
Medical Evaluation Board determined that the appellant's 
bipolar disorder existed prior to service and had not been 
aggravated during service.  

In July 2001, shortly after her separation from active 
service, the appellant filed an application for VA 
compensation benefits, seeking service connection for bipolar 
disorder.  In a July 2001 letter, the RO advised the 
appellant of the information and evidence needed to 
substantiate her claim.  She was specifically asked to submit 
or identify records of post-service treatment for bipolar 
disorder.  The appellant did not respond.

In a September 2001 rating decision, the RO denied the claim, 
and the appellant appealed the RO's decision.  

Before the matter was certified to the Board, in March 2004 
letter, the RO again requested that the appellant provide 
additional information and evidence in support of her claim.  
Specifically, she was again asked to submit or identify 
records of post-service treatment for bipolar disorder.  The 
appellant did not respond.  

In July 2004, the Board remanded the matter to the RO for 
additional evidentiary development.  The Board described the 
record on appeal as "sketchy" and observed that it was 

utterly devoid of any post-service medical evidence 
pertaining to the appellant's claimed psychiatric 
disability.  Although requested to do so, the 
appellant has not provided or identified 
information or evidence concerning post-service 
treatment or evaluation of her claimed bipolar 
disorder.  Another request should be made regarding 
such records.  

The appellant is expressly informed that (1) 
service connection may not be granted unless 
competent medical evidence is presented a current 
disability exists [see Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998)]; (2) she is expected to 
cooperate with VA [see Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992); and (3) failure to so cooperate 
may result in adverse consequences with respect to 
her claim [see 38 C.F.R. §§ 3.158, 3.655 (2003)].

See the July 8, 2004 Board remand, page 3.  

Pursuant to the Board's remand instructions, in an August 
2004 letter, the RO, for the third time, requested that the 
appellant provide additional information and evidence in 
support of her claim.  Specifically, she was again asked to 
submit or identify records of post-service treatment for 
bipolar disorder.  The appellant did not respond.  

In addition, the RO scheduled the appellant for a VA 
psychiatric examination to be conducted in October 2004, but 
she failed to report without explanation.  

In a January 2005 letter, the RO, for the fourth time, 
requested that the appellant provide additional information 
and evidence in support of her claim, including records of 
post-service medical treatment for bipolar disorder.  The 
appellant again failed respond.  

The Board notes that the RO letters referenced above were 
sent to the appellant at her most recent address of record; 
there is no indication that such records were returned by 
postal authorities as undeliverable.  

Analysis

Initially, the Board notes that there is no written notice of 
the appellant's intent to withdraw her claim of service 
connection for bipolar disorder.  Nonetheless, she has 
repeatedly failed to respond to the RO's request for 
information.  Accordingly, the Board has no choice but to 
consider this as an abandoned claim.  See 38 C.F.R. § 3.158 
(2005).




As was alluded to in the Introduction, it is by no means 
clear that the appellant in 
fact intended to appeal.  In the last communication received 
from her, in May 2003, she merely requested a copy of her 
file, although she added the words "prior to transfer to 
Washington D.C.", which the RO interpreted as a substantive 
appeal.  
The Board will do likewise.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) [VA must liberally construe statements from 
claimants].   

The factual background narrated above makes it clear that the 
appellant has not communicated with VA for several years, and 
she has repeatedly failed to respond to numerous requests for 
information from VA.  She has failed to report for a VA 
examination.  Based on the record delineated above, it is 
plain that the appellant has been repeatedly advised of what 
was required of her to adjudicate the claim, but she has 
failed to comply with the reasonable requests of the RO and 
the instructions of the Board.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In so doping, she has abandoned her claim.  

There is no evidence that the appellant's address has 
changed; she has not submitted a change of address, nor has 
any mail to her been returned as undeliverable.  Even 
assuming arguendo that the appellant has changed addresses 
without informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  There is also no correspondence or report of contact 
from the appellant of record which would explain the lack of 
response to the RO's requests.  

The facts in this case are clear.  The appellant has 
repeatedly failed to respond to multiple requests for 
information from the RO.  No adequate reason or good cause 
for her failure to respond has been demonstrated.  Indeed, 
the appellant has not been heard from in over three years.  
Where, as here, evidence requested in connection with an 
original claim is not furnished within one year after the 
date of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158 (2005).

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
United States Supreme Court has held that everyone dealing 
with the Government was charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The 
Court found that even though the veteran may have been 
ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, in light of the Board's remand, the 
appellant was plainly on notice of the necessity of 
submitting to further inquiry.

In summary, because the appellant has failed, without 
adequate reason or good cause, to provide evidence necessary 
to adjudicate her claim within one year of the request, her 
claim is deemed abandoned.

The Board acknowledges that to decide the present appeal on 
the basis of abandonment amounts to a different legal basis 
than was used by the RO.  In the March 2003 and January 2005 
Supplemental Statements of the Case, although the RO 
discussed the fact that the appellant failed to respond to a 
request for information and evidence, it appeared to deny the 
appellant's claim on the merits rather than as being 
abandoned.  

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board concludes that the appellant has been accorded 
ample opportunity to fully present her claim.  As has been 
described above, she has been provided with ample notice from 
the RO and the Board.  In particular, she was put on notice 
by the March 2003 and January 2005 Supplemental Statements of 
the Case that her claim had been denied and that her failure 
to respond to a request for evidence was a contributing 
factor, in that evidence necessary to support her claim could 
not be obtained.  Moreover, the Board reiterated this 
information in its July 2004 remand.  

Further, the appellant has been represented in this matter.  
Given the extensive notice that has been provided to her with 
respect to the information needed by VA and the time limits 
for providing such information, the Board can find no 
prejudice to the appellant in deciding this appeal on the 
basis of abandonment of the claim.

The Board is aware that the appellant may be mentally ill, 
although because of her lack of cooperation there are no 
post-service medical records documenting such illness, much 
less its extent.  Moreover, she has not come forward to offer 
any argument along such lines.  In any event, mental illness, 
per se, does not furnish an excuse for a claimant's failure 
to cooperate with VA. 

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending 
adverse determination that the appellant has taken exception 
to does not currently exist.  See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 
473 (1992)].  Accordingly, the Board is without jurisdiction 
to review the appeal with respect to these issues and, 
therefore, the case must be dismissed.


ORDER

The claim of entitlement to service connection for bipolar 
disorder is deemed to be abandoned and is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


